Exhibit 10.4

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
REDACTED PORTIONS ARE INDICATED WITH THE NOTATION “[***]”.

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

Execution Version

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This Amendment No. 2 to Credit Agreement (this “Amendment”) dated as of June 3,
2015, is made by and between KORN/FERRY INTERNATIONAL, a Delaware corporation
(“Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

This Amendment is made with reference to the following facts:

A. Borrower is currently indebted to Bank pursuant to the terms and conditions
of that certain Credit Agreement between Borrower and Bank dated as of
January 18, 2013 (as amended from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth for such terms in the Credit Agreement as amended hereby.

B. [***].

C. Borrower has requested that Bank agree to (i) increase the Line of Credit
Amount to $150,000,000 and (ii) make certain other changes to the terms of the
Credit Agreement. Subject to the terms and conditions set forth herein, Bank is
willing to grant such accommodations to Borrower as more specifically set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and benefits contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Borrower and Bank agree as follows:

1. AMENDMENTS TO CREDIT AGREEMENT.

1.1. Section 1.1 - Definitions (Amended and Restated). The definitions of
“Adjusted EBITDA”, “Continuing Director,” “Domestic Liquidity,” “Line of Credit
Amount” and “Line of Credit Maturity Date” in Section 1.1 of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:

“Adjusted EBITDA” means, with respect to any fiscal period of Borrower and its
Subsidiaries, the sum of (determined on a consolidated basis and without
duplication) the following: (a) (i) net profit (before tax and equity in
earnings of unconsolidated Subsidiaries) for such period and (ii) the amount of
dividends or other distributions paid in cash during such period by an
unconsolidated subsidiary of Borrower, and, in each case to the extent included
in the

 

[***] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

computation of the foregoing clause (a) for such period, minus (b) the amount of
any non-recurring gains (excluding, however, cash, non-recurring gains relating
to previously expensed items that do not exceed in the aggregate the greater of
(i) $5,000,000 and (ii) 5.00% of Adjusted EBITDA for the trailing twelve-month
period ending on the last day of such period), plus (c) interest expense, plus
(d) depreciation expense and amortization expense, plus (e) non-cash capital
stock-based compensation to officers and employees (including in connection with
the vesting of stock options in Borrower), plus (f) restructuring charges
(whether in cash or non-cash), including those resulting from Permitted
Acquisitions, in an amount not to exceed $20,000,000, plus (g) non-cash,
non-recurring charges, and (h) plus non-cash charges or minus non-cash gains
related to fair value adjustments.

“Continuing Director” means (a) any member of the board of directors of Borrower
who was a director of Borrower on the Amendment No. 2 Effective Date, and
(b) any individual who becomes a member of the board of directors of Borrower
after the Amendment No. 2 Effective Date if such individual was approved,
appointed or nominated for election to the board of directors by a majority of
the Continuing Directors.

“Domestic Liquidity” means, as of any date of determination, an amount equal to
the sum of (a) the aggregate amount of unrestricted and unencumbered (i) cash
and Cash Equivalents and (ii) Marketable Securities (excluding any Marketable
Securities that are then held in trust for settlement of Borrower’s obligations
under certain of its deferred compensation plans), in each case then held by
Borrower and its Domestic Subsidiaries, plus (b) the Line of Credit Amount as of
that date, minus (C) Line of Credit Usage as of that date.

“Line of Credit Amount” means, $150,000,000, provided that such amount may be
(a) increased from time to time pursuant to Section 2.1(b), and (b) reduced from
time to time pursuant to Section 2.1(c).

“Line of Credit Maturity Date” means June 3, 2020.

1.2. Section 1.1 - Definition of Permitted Acquisition. Clause (g) of the
definition of “Permitted Acquisition” contained in Section 1.1 of the Credit
Agreement is amended and restated in its entirety to read as follows:

(g) After giving effect to such acquisition and the purchase price to be paid in
connection therewith (i) Domestic Liquidity shall not be less than $50,000,000,
(ii) the aggregate amount of consideration paid with respect to all acquisitions
shall not exceed $100,000,000 in any fiscal year of Borrower except [***],
(iii) the aggregate amount of consideration paid with respect to all
acquisitions plus the aggregate amount of dividends and distributions paid by
Borrower pursuant to Section 6.6(c) and Share Repurchases shall not exceed
$125,000,000 in any fiscal year of Borrower except [***].

 

- 2 -

[***] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

1.3. Clause (g) of the definition of “Permitted Encumbrances” contained in
Section 1.1 of the Credit Agreement is amended and restated in its entirety to
read as follows:

(g) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit accounts held at such institutions to secure standard fees
for deposit services charged by, but not financing made available by such
institutions;

1.4. Section 1.1 - Definitions (New). The following definitions of “Amendment
No. 2,” “Amendment No. 2 Effective Date” and [***] are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical place:

“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement, dated
as of June 3, 2015, between Borrower and Bank.

Amendment No. 2 Effective Date” means the “Effective Date” (as such term is used
and defined in Amendment No. 2.

[***].

1.5. Section 2.1(a) - Line of Credit. Section 2.1(a) of the Credit Agreement is
hereby amended by amending and restating the last sentence thereof in its
entirety to read as follows:

Borrower’s obligation to repay Revolving Advances under the Line of Credit shall
be evidenced by an amended and restated revolving line of credit note dated as
of June 3, 2015 (“Line of Credit Note”), in the form of Exhibit B, all terms of
which are incorporated herein by this reference.

1.6. Section 2.1(b) - Optional Increase in Line of Credit Amount. Section 2.1(b)
of the Credit Agreement is amended to read in its entirety as follows:

(b) Optional Increase in Line of Credit Amount. Subject to Bank approval and
provided that (i) no Potential Event of Default or Event of Default then exists,
on any date prior to December 3, 2019, and (ii) no voluntary permanent
reductions to the Line of Credit Amount pursuant to Section 2.1(c) have occurred
prior to the date of any such request, Borrower may request in writing that the
Line of Credit Amount be increased in an amount which does not result in the
principal amount of the Line of Credit being greater than $200,000,000
(“Greenshoe Option”); provided further that each requested increase to the Line
of Credit Amount shall be in a minimum amount of at least $10,000,000 or such
smaller amount if such smaller amount is the maximum amount available under the
Greenshoe Option at such time. Unless a shorter time period shall be approved by
Bank in writing, any request under this Section shall be submitted by Borrower
to Bank not less than thirty (30) days prior to the proposed increase. Any such
request shall be accompanied by a certificate signed by a Senior Officer of
Borrower, stating that no Potential Event of Default or

 

- 3 -

[***] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

Event of Default exists as of the date of the request or will result from the
requested increase. Bank shall notify Borrower within the specified time period
whether or not it agrees to allow the proposed increase; provided, however, that
should Bank fail to respond within such time period it shall be deemed to have
declined to allow the proposed increase. The rejection of any proposed increase
by Bank shall not affect Borrower’s right to request an increase in the Line of
Credit Amount at a future date. In the event Bank agrees to any proposed
increase, Borrower shall: (A) issue a replacement Line of Credit Note to Bank in
the principal amount of the increased Line of Credit Amount; (B) execute and
deliver to Bank such amendments, if any, to the Loan Documents as Bank may
reasonably request relating to such increase; and (C) pay to Bank any agreed
upon loan (or upfront) fee applicable to such increase. Borrower and Bank hereby
agree that in the event the Line of Credit Amount is increased pursuant to the
Greenshoe Option, upon the election of Bank acting in its sole discretion, the
Obligations will be secured by substantially all assets of the Obligors, other
than customary exceptions to be agreed by Borrower and Bank, and, if elected by
Bank, concurrently with such increase (and as a condition precedent to the
effectiveness thereof), the applicable Obligors will enter into customary
security, pledge and other collateral documents, and any necessary amendment to
the Credit Agreement, in each case in form and substance reasonably satisfactory
to Borrower and Bank, to evidence the securing of the Obligations and the rights
and remedies of Bank arising therefrom.

1.7. Section 2.2(d) - Unused Commitment Fee. Section 2.2(d) of the Credit
Agreement is amended to read in its entirety as follows:

(d) Unused Commitment Fee. Borrower shall pay to Bank a fee (computed on the
basis of a 360-day year, actual days elapsed) on the average daily unused amount
of the Line of Credit (i.e., the then applicable Line of Credit Amount minus
Line of Credit Usage), which fee (the “Unused Commitment Fee”) shall be
calculated on a quarterly basis by Bank according to the table below and shall
be due and payable quarterly by Borrower in arrears within ten (10) days after
each billing is sent by Bank:

 

Total Funded Debt to

Adjusted EBITDA

Ratio

  

Applicable Unused
Commitment Fee

Less than 0.75 to 1.00

   0.25%

Equal to or greater than 0.75 to 1.00 but less than 1.00 to 1.00

   0.30%

Equal to or greater than 1.00 to 1.00 but less than 1.75 to 1.00

   0.35%

Equal to or greater than 1.75 to 1.00

   0.40%

 

- 4 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

1.8. Section 3.5 - Correctness of Financial Statement. The first sentence of
Section 3.5 of the Credit Agreement is amended to read in its entirety as
follows:

The annual consolidated financial statement of Borrower and its Subsidiaries
dated April 30, 2012 and all interim financial statements delivered to Bank
since said date, true copies of which have been delivered by Borrower to Bank
prior to the date hereof, (a) are complete and correct and present fairly in all
material respects the financial condition of Borrower and its Subsidiaries as of
the dates and for the periods to which they relate, (b) disclose all liabilities
of Borrower and its Subsidiaries that are required to be reflected or reserved
against under GAAP, whether liquidated or unliquidated, fixed or contingent as
of the dates and for the periods to which they relate, and (c) have been
prepared in accordance with GAAP consistently applied subject (other than with
respect to audited annual financial statements) to year-end audit adjustments
and the absence of footnotes.

1.9. Section 5.3 - Financial Statements. Section 5.3(e) of the Credit Agreement
is amended by deleting the following in its entirety: “and in any event within
five (5) Business Days after filing with the Securities and Exchange
Commission,”.

1.10. Section 5.3 - Financial Statements. Section 5.3 of the Credit Agreement is
amended to add the following sentence at the end thereof:

Documents required to be delivered pursuant to Section 5.3(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the following website address www.kornferry.com, or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which Bank has access; provided that in any such instance
(whether pursuant to clause (i) or (ii) above), Borrower shall notify Bank (by
facsimile or electronic mail) of the posting of any such documents and provide
to Bank by electronic mail electronic versions of such documents.
Notwithstanding anything contained herein, in every instance Borrower shall be
required to provide copies of the Compliance Certificates required by
Section 5.3(c) directly to Bank.

1.11. Section 5.8 - Litigation. Section 5.8 of the Credit Agreement is amended
to read in its entirety as follows:

SECTION 5.8 LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened in writing against Borrower or any Subsidiary
with a claim in excess of $5,000,000.

1.12. Section 5.9 - Financial Condition. Section 5.9 of the Credit Agreement is
amended to read in its entirety as follows:

SECTION 5.9 FINANCIAL CONDITION. Maintain Borrower’s consolidated financial
condition as follows using GAAP consistently applied and

 

- 5 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

used consistently with prior practices (except to the extent modified by the
definitions herein), with compliance determined commencing with Borrower’s
consolidated financial statements for the fiscal period ending on or about
April 30, 2015, except as otherwise stated:

(a) Adjusted EBITDA (calculated on a rolling four-fiscal quarter basis) of not
less than $70,000,000 as of the last day of any fiscal quarter.

(b) Total Funded Debt to Adjusted EBITDA Ratio, as of the last day of any fiscal
quarter, not greater than 2.25 to 1.00.

1.13. Section 6.3 - Merger, Consolidation, Transfer of Assets. Section 6.3(a) of
the Credit Agreement is amended to read in its entirety as follows:

(a) Merge into or consolidate with any other entity, other than (i) mergers or
consolidations of Subsidiaries into and with (x) Borrower (with Borrower as the
surviving entity) or (y) another Subsidiary, including in either case in
connection with Permitted Acquisitions and (ii) Permitted Acquisitions; provided
that Borrower may reorganize Subsidiaries that are Foreign Subsidiaries to an
organization in which such Foreign Subsidiaries are Subsidiaries of a newly
formed foreign holding company (or newly formed foreign holding companies) so
long as no Event of Default or Potential Event of Default shall have occurred
and be continuing or would result after giving effect to any such reorganization
(the “Foreign Operations Consolidation”).

1.14. Section 6.3 - Merger, Consolidation, Transfer of Assets. Section 6.3(d)(i)
of the Credit Agreement is amended to read in its entirety as follows:

(i) (x) Dispositions of obsolete, worn-out or surplus property in the ordinary
course of business, (y) Dispositions constituting dividends or distributions
permitted by Section 6.6 or (z) Dispositions constituting Investments permitted
by Section 6.5.

1.15. Section 6.6 - Dividends, Distributions. Section 6.6 of the Credit
Agreement is amended to read in its entirety as follows:

SECTION 6.6 DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on any Equity Interest
of Borrower or any Subsidiary now or hereafter outstanding, nor redeem, retire,
repurchase or otherwise acquire any part of any class of Borrower’s or any
Subsidiaries’ Equity Interests now or hereafter outstanding, other than
(a) dividends and distributions paid by Subsidiaries to Borrower or another
Subsidiary, including dividends payable in capital stock or rights to purchase
capital stock of such Subsidiaries, provided that no dividend or distribution
shall be paid in cash by any Obligor to any Subsidiary that is not an Obligor,
(b) (i) dividends payable solely in capital stock or rights to purchase capital
stock of Borrower, (ii) cashless repurchases of Equity Interests of Borrower
deemed to occur upon exercise of stock options if any such Equity Interest
represents a

 

- 6 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

portion of the exercise price of such options and (iii) cash payments in lieu of
the issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests of Borrower, (c) dividends and distributions paid by Borrower to its
shareholders on any Equity Interest of Borrower, and (d) redemptions,
retirements, repurchases or other acquisitions of Borrower’s common stock (each,
a “Share Repurchase”), provided that (i) with respect to Section 6.6(c) and
6.6(d), no Potential Event of Default or Event of Default then exists or would
result therefrom, (ii) the aggregate consideration paid (whether in cash or
otherwise) in connection with any dividend or distribution paid pursuant to
Section 6.6(c) and Share Repurchases during any fiscal year shall not exceed
$75,000,000, (iii) the aggregate consideration paid (whether in cash or
otherwise) in connection with any dividend or distribution paid pursuant to
Section 6.6(c) and Share Repurchases plus the aggregate amount of consideration
paid with respect to all acquisitions shall not exceed $125,000,000 in any
fiscal year of Borrower except [***], and (iv) after giving effect to any
dividend or distribution paid pursuant to Section 6.6(c) or Share Repurchase,
Domestic Liquidity shall not be less than $50,000,000.

1.16. Compliance Certificate. Exhibit A (Compliance Certificate) to the Credit
Agreement is amended and restated by the Exhibit A attached hereto as Annex 1.

1.17. Title of Prior Amendment. The title to Amendment No. 2 to Credit Agreement
dated as of December 12, 2014 between Borrower and Bank shall be amended to be
“Amendment No. 1 to Credit Agreement.”

2. CONDITIONS PRECEDENT.

This Amendment shall become effective upon the satisfaction (or waiver by Bank
in writing) of each of the following conditions (the date upon which all such
conditions are satisfied (or waived in writing by Bank), the “Amendment No. 2
Effective Date”):

2.1. Documentation. Borrower shall have delivered or caused to be delivered to
Bank, at Borrower’s sole cost and expense, the following, each of which shall be
in form and substance satisfactory to Bank:

(a) An executed original Amendment;

(b) An executed Line of Credit Note in the form of Annex 2 to this Amendment;

(c) With respect to Borrower and each other Obligor, such documentation as Bank
may reasonably require to establish the due organization, valid existence and
good standing of each such Person in its jurisdiction of formation, its
qualification to engage in business in the jurisdiction of its formation and, if
different, the jurisdiction of its principal place of business, its authority to
execute, deliver and perform the Loan Documents to which it is a party, the
identity, authority and capacity of each

 

- 7 -

[***] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

responsible official thereof authorized to act on its behalf, including copies
of its articles or certificates of incorporation, or articles or certificate of
formation (as applicable), and amendments thereto, certified by the applicable
Secretary of State (or equivalent government official), bylaws, operating
agreements or limited liability company agreements (as applicable) and
amendments thereto, in each case certified by a responsible official of such
party, certificates of good standing and/or qualifications to engage in
business, certified copies of corporate resolutions, incumbency certificates,
certificates of responsible officials and the like;

(d) Favorable written legal opinions of Gibson, Dunn & Crutcher LLP, counsel to
Borrower and the other Obligors in existence on the Amendment No. 2 Effective
Date, and such local counsel opinions as Bank may reasonably require, in each
case, together with copies of all factual certificates and legal opinions upon
which its counsel has relied; and

(e) Such other agreements, documents and instruments as Bank may reasonably
require in connection with this Amendment and the transactions described herein.

2.2. Closing Fee. Borrower shall have paid to Bank a non-refundable closing fee
equal to $375,000 (i.e., 0.25% of the Line of Credit Amount).

2.3. Representations and Warranties. All of Borrower’s representations and
warranties contained herein shall be true and correct in all material respects
on and as of the date of execution hereof (except that any representation or
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date) and no
Event of Default or event, fact or circumstance which with the passage of time,
the giving of notice, or both, would be an Event of Default shall have occurred
and be continuing under the Credit Agreement or any of the other Loan Documents,
as modified hereby.

3. REPRESENTATIONS AND WARRANTIES.

Borrower makes the following representations and warranties to Bank as of the
date hereof, which representations and warranties shall survive the execution,
termination or expiration of this Amendment and shall continue in full force and
effect until the full and final satisfaction and discharge of all obligations of
Borrower to Bank under the Credit Agreement and the other Loan Documents:

3.1. Reaffirmation of Prior Representations and Warranties. Borrower hereby
reaffirms and restates as of the date hereof, all of the representations and
warranties made by Borrower in the Credit Agreement and the other Loan
Documents, except (a) to the extent such representations and warranties
specifically relate to an earlier date, or (b) to the extent such
representations and warranties are amended by this Amendment.

3.2. No Default. No Potential Event of Default or Event of Default exists as of
the date of this Amendment or will result from the increase in the Line of
Credit Amount requested hereby.

 

- 8 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

3.3. No Voluntary Permanent Reductions. No voluntary permanent reductions to the
Line of Credit Amount pursuant to Section 2.1(c) of the Credit Agreement have
occurred prior to the date of this Amendment.

3.4. Due Execution. The execution, delivery and performance of this Amendment
and any instruments, documents or agreements executed in connection herewith are
within the powers of Borrower, have been duly authorized by all necessary
action, and do not contravene any law or the terms of any organizational
document of Borrower, result in a breach of, or constitute a default under, any
contractual restriction, indenture, trust agreement or other instrument or
agreement binding upon Borrower.

3.5. No Further Consent. The execution, delivery and performance of this
Amendment and any documents or agreements executed in connection herewith do not
require any consent or approval not previously obtained of any shareholder,
beneficiary or creditor of Borrower.

3.6. Binding Agreement. This Amendment, and each of the other instruments,
documents and agreements executed in connection herewith constitute the legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws or equitable
principles relating to or limiting creditors’ rights generally.

4. MISCELLANEOUS.

4.1. Recitals Incorporated. The Recitals set forth above are incorporated into
and are made a part of this Amendment.

4.2. Further Assurances. Borrower, at its sole cost and expense, agrees to
execute and deliver all documents and instruments and to take all other actions
as may be specifically provided for herein and as may be required in order to
consummate the purposes of this Amendment. Borrower shall diligently and in good
faith pursue the satisfaction of any conditions or contingencies in this
Amendment.

4.3. No Third Parties. Except as specifically provided herein, no third party
shall be benefited by any of the provisions of this Amendment; nor shall any
such third party have the right to rely in any manner upon any of the terms
hereof, and none of the covenants, representations, warranties or agreements
herein contained shall run in favor of any third party.

4.4. Time is of the Essence. Time is of the essence for the performance of all
obligations and the satisfaction of all conditions of this Amendment. The
parties intend that all time periods specified in this Amendment shall be
strictly applied, without any extension (whether or not material) unless
specifically agreed to in writing by all parties hereto.

4.5. Integration; Interpretation. The parties acknowledge and agree that this
Amendment, the Amended and Restated Line of Credit Note and all documents,

 

- 9 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

instruments and agreements executed in connection herewith are documents
delivered to Bank in connection with the Credit Agreement and are therefore Loan
Documents. The Loan Documents, including this Amendment and the documents,
instruments and agreements executed in connection herewith, contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated herein and supersede all prior negotiations, discussions
and correspondence. The Loan Documents shall not be modified except by written
instrument executed by all parties.

4.6. Counterparts and Execution. This Amendment may be executed in counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

4.7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.

4.8. Non-Impairment of Loan Documents. On the date all conditions precedent set
forth herein are satisfied in full, this Amendment shall be a part of the Credit
Agreement. Except as expressly provided in this Amendment or in any other
document, instrument or agreement executed by Bank, all provisions of the Loan
Documents shall remain in full force and effect, and Bank shall continue to have
all its rights and remedies under the Loan Documents.

4.9. No Waiver. Nothing herein shall be deemed a waiver by Bank of any Default
or Event of Default. No delay or omission of Bank to exercise any right, remedy
or power under any of the Loan Documents shall impair such right, remedy or
power or be construed to be a waiver of any default or an acquiescence therein,
and single or partial exercise of any such right, remedy or power shall not
preclude other or further exercise thereof or the exercise of any other right,
remedy or power. No waiver of any term, covenant, or condition shall be deemed
to waive Bank’s right to enforce such term, covenant or condition at any other
time.

4.10. Successors and Assigns. The terms of this Amendment shall be binding upon
and inure to the benefit of the successors and assigns of the parties to this
Amendment.

4.11. Costs and Expenses. Borrower agrees to pay, promptly upon Bank’s written
demand therefor, all costs and expenses (including without limitation reasonable
attorneys’ fees) expended or incurred by Bank in connection with the
negotiation, documentation and preparation of this Amendment and any other
documents executed in connection herewith, and in carrying out the terms of this
Amendment, whether incurred before or after the effective date hereof.

4.12. Reaffirmation. Each Guarantor party hereto as debtor, guarantor, or in any
other similar capacity in which such Guarantor acts as a guarantor or an
accommodation party under any of the Loan Documents to which it is a party
hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, and undertakings arising under or pursuant
to the Subsidiary Guaranty and (ii) acknowledges

 

- 10 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

and agrees that, subsequent to the execution and delivery of, and after taking
into account and giving effect to, this Amendment, the Subsidiary Guaranty
remains in full force and effect as hereby ratified, amended and confirmed.

[signature page follows]

 

- 11 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
set forth above.

 

BORROWER:     BANK:

KORN/FERRY INTERNATIONAL,

a Delaware corporation

    WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Robert Rozek     By:   /s/
Sanjna Daphtary   Name: Robert Rozek       Sanjna Daphtary   Title: Chief
Financial Officer and Treasurer       Vice President

Acknowledged and agreed by the following Subsidiary Guarantors:

 

KORN/FERRY INTERNATIONAL

FUTURESTEP, INC.

    SENSA SOLUTIONS, INC. By:   /s/ Robert Rozek     By:   /s/ Bernadine
Karunaratne   Name: Robert Rozek       Name: Bernadine Karunaratne   Title:
President       Title: President KORN FERRY LEADERSHIP CONSULTING CORPORATION  
  KORN FERRY GLOBAL HOLDINGS, INC. By:   /s/ Robert Rozek     By:   /s/ Andrew
Katz   Name: Robert Rozek       Name: Andrew Katz   Title: Chief Executive
Officer and President       Title: Treasurer

 

S-1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

Annex 1

[Attach revised Compliance Certificate]

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

Annex 1

 

EXHIBIT A

COMPLIANCE CERTIFICATE

 

To: Wells Fargo Bank, National Association

Date:                     ,             

Subject: KORN/FERRY INTERNATIONAL

Reference is made to the Credit Agreement dated as of January 18, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) between Korn/Ferry International, a Delaware corporation
(“Borrower”) and Wells Fargo Bank, National Association (“Bank”). All terms used
and not otherwise defined in this Compliance Certificate have the meanings given
in the Credit Agreement. This Compliance Certificate is delivered pursuant to
Section 5.3(c) of the Credit Agreement and relates to the fiscal [quarter]
[year] ended             ,              (the “Reporting Date”). The undersigned
hereby certifies that the financial statements delivered herewith are accurate
in all material respects and that all calculations contained herein and therein
are as determined in accordance with GAAP, consistently applied, except to the
extent modified by the terms of the Credit Agreement.

Events of Default. (Check one):

 

  ¨ The undersigned does not have knowledge of the occurrence of a Potential
Event of Default or Event of Default under the Credit Agreement.

 

  ¨ The undersigned has knowledge of the occurrence of a Potential Event of
Default or Event of Default under the Credit Agreement and attached hereto is a
statement of the facts with respect thereto.

Covenant Compliance. The undersigned further hereby certifies as follows:

Adjusted EBITDA. Pursuant to Section 5.9(a) of the Credit Agreement, as of the
Reporting Date, the Adjusted EBITDA (calculated on a rolling four-fiscal quarter
basis) was $             which ¨ satisfies ¨ does not satisfy the requirement
that such amount, on the Reporting Date, be not less than: $70,000,000.

Calculation of Adjusted EBITDA. As of the Reporting Date:

 

(a) (i) net profit (before tax and equity in earnings of unconsolidated
Subsidiaries) for the period covered hereby

   $                        

and (ii) the amount of dividends or other distributions paid in cash during such
period by an unconsolidated subsidiary of Borrower

   $                        

equals (a)

   $                        

in each case to the extent included in the computation of the amount specified
in clause a above for the period covered hereby:

  

 

- 2 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

Annex 1

 

minus (b) the amount of any non-recurring gains (excluding, however, cash,
non-recurring gains relating to previously expensed items that do not exceed in
the aggregate the greater of (i) $5,000,000 and (ii) 5.00% of Adjusted EBITDA
for the trailing twelve-month period ending on the last day of such period)[to
the extent applicable, any such cash, non-recurring gains are identified in an
attachment to this Compliance Certificate]

   $                        

plus (c) interest expense

   $                        

plus (d) depreciation expense and amortization expense

   $                        

plus (e) non-cash capital stock-based compensation to officers and employees
(including in connection with the vesting of stock options in Borrower)

   $                        

plus (f) restructuring charges (whether in cash or non-cash), including those
resulting from Permitted Acquisitions, in an amount not to exceed $20,000,000

   $                        

plus (g) non-cash, non-recurring charges

   $                        

plus (h) non-cash charges or minus non-cash gains related to fair value
adjustments

   $                         equals Adjusted EBITDA [(a) - (b) + (c) + (d) +
(e) + (f) + (g) + (h)]    $                        

Total Funded Debt to Adjusted EBITDA Ratio. Pursuant to Section 5.9(b) of the
Credit Agreement, the Total Funded Debt to Adjusted EBITDA Ratio as of the
Reporting Date was              to 1.00, which ¨ satisfies ¨ does not satisfy
the requirement that such amount be not greater than 2.25 to 1.00 as of such
date.

Calculation of Total Funded Debt to Adjusted EBITDA Ratio. As of the Reporting
Date:

 

(a) Calculation of Total Funded Debt. As of the Reporting Date:

  

(i) all obligations for borrowed money

   $                        

plus (ii) all obligations with respect to the principal component of Capital
Leases

   $                        

plus (iii) all guaranty obligations

   $                        

plus (iv) all outstanding Letters of Credit

   $                        

equals Total Funded Debt [(i) + (ii) + (iii) + (iv)]

   $                        

 

- 3 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

Annex 1

 

(b) Adjusted EBITDA

   $                      1  equals Total Funded Debt to Adjusted EBITDA Ratio
[(a) / (b)]               :            

Attached hereto as Schedules A, B, C, D, E, and F are calculations showing
compliance with the purchase money indebtedness, acquisition indebtedness,
unsecured indebtedness, investments in subsidiaries that are not obligors, other
investments, and permitted acquisitions, share repurchases, and cash dividends
provisions of the Credit Agreement, respectively, as of the Reporting Date.

[Remainder of Page Intentionally Left Blank]

 

1  [Insert Adjusted EBITDA amount from the last line in Section 1 above.]

 

- 4 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

IN WITNESS WHEREOF, the undersigned has caused this Compliance Certificate to be
executed as of the day and year first written above.

 

By:      

Name:

Title:2

 

2  [To be signed by a Senior Officer of Borrower.]

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

Schedule A

Purchase Money Indebtedness

To be provided by Borrower.

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

Schedule B

Acquisition Indebtedness

To be provided by Borrower.

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

Schedule C

Unsecured Indebtedness

To be provided by Borrower.

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

Schedule D

Investments in Subsidiaries That Are Not Obligors

To be provided by Borrower.

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

Schedule E

Other Investments

To be provided by Borrower.

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

Schedule F

Permitted Acquisitions; Share Repurchases; Cash Dividends

(Sections 6.5 and 6.6 of the Credit Agreement)

To be provided by Borrower.

 

- 1 -



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

Annex 2

 

Form of Line of Credit Note

[Attached]

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE

 

$150,000,000.00   

Los Angeles, California

June 3, 2015

FOR VALUE RECEIVED, the undersigned KORN/FERRY INTERNATIONAL, a Delaware
corporation (“Borrower”) promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”) at its office at 1800 Century Park East, Suite
1100, Los Angeles, California 90067, California, or at such other place as the
holder hereof may designate, in lawful money of the United States of America and
in immediately available funds, the principal sum of One Hundred Fifty Million
Dollars ($150,000,000.00), or so much thereof as may be advanced and be
outstanding, with interest thereon, to be computed on each advance from the date
of its disbursement as set forth herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

“Base Rate” means, for any day, a fluctuating rate equal to the highest of:
(i) the Prime Rate in effect on such day, (ii) a rate determined by Bank to be
one and one-half percent (1.50%) above Daily One Month LIBOR in effect on such
day, and (iii) the Federal Funds Rate plus one and one-half percent (1.50%).

“Business Day” means any day except a Saturday, Sunday or any other day on which
commercial banks in California are authorized or required by law to close.

“Credit Agreement” means that certain Credit Agreement between Borrower and Bank
dated as of January 18, 2013, as amended, restated, supplemented or otherwise
modified from time to time.

“Daily One Month LIBOR” means, for any day, the rate of interest equal to LIBOR
then in effect for delivery for a one (1) month period.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if no such rate is so published on any day, then the Federal Funds
Rate for such day shall be the rate most recently published.

“Fixed Rate Term” means a period commencing on a Business Day and continuing for
one (1), three (3), six (6) or twelve (12) months, as designated by Borrower,
during which all or a portion of the outstanding principal balance of this Note
bears interest determined in relation to LIBOR; provided however, that no Fixed
Rate Term may be selected for a principal amount less than Five Hundred Thousand
Dollars ($500,000.00); and provided further, that no Fixed Rate

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

Annex 2

 

Term shall extend beyond the scheduled maturity date hereof. If any Fixed Rate
Term would end on a day which is not a Business Day, then such Fixed Rate Term
shall be extended to the next succeeding Business Day.

“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8 of 1%) and determined pursuant to the following formula:

LIBOR =                                     Base
LIBOR                                    

                         100% - LIBOR Reserve Percentage

“Base LIBOR” means the rate per annum for United States dollar deposits quoted
by Bank (A) for the purpose of calculating effective rates of interest for loans
making reference to LIBOR, as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Bank for the purpose of calculating
effective rates of interest for loans making reference thereto, on the first day
of a Fixed Rate Term for delivery of funds on said date for a period of time
approximately equal to the number of days in such Fixed Rate Term and in an
amount approximately equal to the principal amount to which such Fixed Rate Term
applies, or (B) for the purpose of calculating effective rates of interest for
loans making reference to the Daily One Month LIBOR Rate, as the Inter-Bank
Market Offered Rate in effect from time to time for delivery of funds for one
(1) month in amounts approximately equal to the principal amount of such loans.
Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

“LIBOR Reserve Percentage” means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Wells Fargo Bank for expected changes in such reserve
percentage during the applicable term of this Note.

“Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) either (i) at a
fluctuating rate per annum determined by Bank to be the Applicable Margin above
the Base Rate in effect from time to time, or (ii) at a fixed rate per annum
determined by Bank to be the Applicable Margin above LIBOR in effect on the
first day of the applicable Fixed Rate Term, with Applicable Margin defined
according to the table below (and with the term “Total Funded Debt to Adjusted
EBITDA Ratio” as defined in the Credit Agreement):

 

Total Funded Debt to Adjusted EBITDA Ratio

  

Applicable Margin
(Fixed Rate Term)

  

Applicable Margin
(Base Rate)

Less than 0.75 to 1.00

   0.875%    0.00%

Equal to or greater than 0.75 to 1.00 but less than 1.00 to 1.00

   1.00%    0.00%

Equal to or greater than 1.00 to 1.00 but less than 1.75 to 1.00

   1.25%    0.25%

Equal to or greater than 1.75 to 1.00

   1.75%    0.75%

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

Annex 2

 

When interest is determined in relation to the Base Rate, each change in the
rate of interest hereunder shall become effective on the date each Base Rate
change is announced within Bank. With respect to each LIBOR selection hereunder,
Bank is hereby authorized to note the date, principal amount, interest rate and
Fixed Rate Term applicable thereto and any payments made thereon on Bank’s books
and records (either manually or by electronic entry) and/or on any schedule
attached to this Note, which notations shall be prima facie evidence of the
accuracy of the information noted.

Selection of Interest Rate Options. At any time any portion of this Note bears
interest determined in relation to LIBOR, it may be continued by Borrower at the
end of the Fixed Rate Term applicable thereto so that all or a portion thereof
bears interest determined in relation to the Base Rate or to LIBOR for a new
Fixed Rate Term designated by Borrower. At any time any portion of this Note
bears interest determined in relation to the Base Rate, Borrower may convert all
or a portion thereof so that it bears interest determined in relation to LIBOR
for a Fixed Rate Term designated by Borrower. At such time as Borrower requests
an advance hereunder or wishes to select a LIBOR option for all or a portion of
the outstanding principal balance hereof, and at the end of each Fixed Rate
Term, Borrower shall give Bank notice specifying: (i) the interest rate option
selected by Borrower; (ii) the principal amount subject thereto; and (iii) for
each LIBOR selection, the length of the applicable Fixed Rate Term. Any such
notice may be given by telephone (or such other electronic method as Bank may
permit) so long as, with respect to each LIBOR selection, (A) if requested by
Bank, Borrower provides to Bank written confirmation thereof not later than
three (3) Business Days after such notice is given, and (B) such notice is given
to Bank prior to 10:00 a.m. on the first day of the Fixed Rate Term, or at a
later time during any Business Day if Bank, at its sole option but without
obligation to do so, accepts Borrower’s notice and quotes a fixed rate to
Borrower. If Borrower does not immediately accept a fixed rate when quoted by
Bank, the quoted rate shall expire and any subsequent LIBOR request from
Borrower shall be subject to a redetermination by Bank of the applicable fixed
rate. If no specific designation of interest is made at the time any advance is
requested hereunder or at the end of any Fixed Rate Term, Borrower shall be
deemed to have made a Base Rate interest selection for such advance or the
principal amount to which such Fixed Rate Term applied.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

Annex 2

 

Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon written
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower, absent manifest error.

Payment of Interest. Interest accrued on this Note shall be payable on the first
day of each month, commencing July 1, 2015.

Default Interest. From and after the maturity date of this Note, or such earlier
date as all principal owing hereunder becomes due and payable by acceleration or
otherwise, or at Bank’s option upon the occurrence, and during the continuance
of an Event of Default, the outstanding principal balance of this Note shall
bear interest at an increased rate per annum (computed on the basis of a 360-day
year, actual days elapsed) equal to two percent (2%) above the rate of interest
from time to time applicable to this Note.

BORROWING AND REPAYMENT:

Borrowing and Repayment. Borrower may from time to time during the term of this
Note borrow, partially or wholly repay its outstanding borrowings, and reborrow,
subject to all of the limitations, terms and conditions of this Note and of any
document executed in connection with or governing this Note; provided however,
that the total outstanding borrowings under this Note shall not at any time
exceed the principal amount stated above. The unpaid principal balance of this
obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on June 3, 2020.

Advances. Advances hereunder, to the total amount of the principal sum stated
above, may be made by the holder at the oral or written request of Borrower’s
Executive Vice President/Chief Financial Officer, Senior Vice
President/Corporate Controller, Senior VP—Finance and Investor Relations or
General Counsel, any one acting alone, who are authorized to request advances
and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by Borrower.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

Annex 2

 

Application of Payments. Each payment made on this Note shall be credited first,
to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Base Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest Fixed Rate Term first.

PREPAYMENT:

Base Rate. Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to the Base Rate at any time, in any amount and
without penalty.

LIBOR. Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of Five Hundred Thousand Dollars ($500,000.00); provided however, that if the
outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the Fixed Rate Term applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon written
demand a fee which is the sum of the discounted monthly differences for each
month from the month of prepayment through the month in which such Fixed Rate
Term matures, calculated as follows for each such month:

Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the Fixed Rate Term applicable thereto.

Subtract from the amount determined in (i) above the amount of interest which
would have accrued for the same month on the amount prepaid for the remaining
term of such Fixed Rate Term at LIBOR in effect on the date of prepayment for
new loans made for such term and in a principal amount equal to the amount
prepaid.

If the result obtained in (ii) for any month is greater than zero, discount that
difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

Annex 2

 

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement. Any default in the payment or performance of any obligation
under this Note, or any defined event of default under the Credit Agreement,
shall constitute an “Event of Default” under this Note.

MISCELLANEOUS:

Remedies. Upon the occurrence of any Event of Default, the holder of this Note,
at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon written
demand the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees and all
allocated costs of the holder’s in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder’s rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of California.

No Novation. This Note amends, restates, replaces and supersedes (but shall not
constitute a novation of) that certain Revolving Line of Credit Note, dated
January 18, 2013, in the original principal face amount of $75,000,000, made by
Borrower to the order of Bank.

[signature page follows]

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY

KORN/FERRY INTERNATIONAL

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

KORN/FERRY INTERNATIONAL By:     Name:     Title:    

[Signature Page to Amended and Restated Revolving Line of Credit Note]

 